Citation Nr: 1750333	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating in excess of 20 percent for chronic low back strain.

4.  Entitlement to a rating in excess of 10 percent for right ankle tendonitis.

5.  Entitlement to a rating in excess of 10 percent for left ankle tendonitis.

6.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	David Russotto, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to July 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009, September 2009, and January 2012 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, a Central Office Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board on the issues of whether new and material evidence was received to reopen a claim of service connection for a bilateral knee disability, and increased rating claims for the Veteran's service-connected back and bilateral ankle disabilities; a transcript is in the record.  In April 2012, July 2013, and September 2015, these matters and the issue of an increased rating for bilateral pes planus were remanded for additional development by the same VLJ who held the hearing.  The April 2012 Board decision reopened the Veteran's claim of service connection for a bilateral knee disability and remanded those matters for additional development.  

Although the Veteran initially requested a videoconference hearing with respect to his increased rating claim for bilateral pes planus, he later withdrew this request in supplemental filings.  

In August 2017 correspondence, the Board advised the Veteran that the VLJ who conducted the Central Office Board hearing was no longer with the Board, and informed him that he was entitled to another hearing if he desired.  The letter also advised that the Board would assume he did not desire another hearing if he did not respond to the letter within 30 days.  As a response has not been received from the Veteran to date, the Board is proceeding accordingly.  The case is now before the undersigned.

The issues of increased ratings for the Veteran's service-connected back, bilateral ankle, and bilateral foot disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.


FINDING OF FACT

The Veteran currently has a bilateral knee disability that is shown by competent medical evidence to be causally related to his service-connected bilateral pes planus and/or low back strain.


CONCLUSION OF LAW

Service connection for a bilateral knee disability as secondary to the Veteran's service-connected bilateral pes planus and/or low back strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  
Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his bilateral knee disability is the result of his service and/or his service-connected disabilities.

The Veteran's service treatment records include complaints of bilateral knee pain.  His request for service connection for a bilateral knee disability was previously denied on the basis that he did not have a current diagnosis of a bilateral knee disability.  However, during his April 2012 VA knee examination, the examiner appeared to diagnose bilateral patellofemoral pain syndrome, which he determined was less likely related to service since it was a "multifactorial condition which would not be caused by regular activity in the service"; the examiner further noted that there was no history of any specific trauma per the Veteran and review of the file.

In a June 2014 opinion, a private chiropractor opined that the Veteran's bilateral patellofemoral pain syndrome is at least as likely secondary to his service-connected bilateral pes planus and chronic low back strain because the chronic nature of those issues "have certain affected both his knee joints."  The chiropractor explained that injuries to the foot or ankle often change a person's gait, which in turn places unnatural strain on the joints in the knee and hip.  Over time, this strain weakens those joints, often causing pain without evidence of injury on radiographs.  The chiropractor explained that this is what happened in the Veteran's case.

The Board notes that there is positive and negative evidence with respect to the Veteran's claim of service connection for a bilateral knee disability.  However, the Board finds that the April 2012 VA examiner's opinion addressed only whether the Veteran's bilateral knee disability is related to service, whereas the June 2014 private opinion positively associated his bilateral knee disability to other service-connected disabilities.  Accordingly, the Board finds that the Veteran's bilateral knee disability is secondary to his service-connected bilateral pes planus and/or chronic back pain and therefore grants service connection for such disability.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.


ORDER

Service connection for a bilateral knee disability is granted.

REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's remaining claims so he is afforded every possible consideration.

As an initial matter, the Veteran was last afforded VA examinations to assess the severity of his service-connected back and bilateral ankle disabilities in December 2013, nearly four years ago.  Multiple statements submitted by the Veteran and his family, friends, and coworkers indicate that these disabilities may have worsened.  To date, he has not had another examination to assess the current severity of such disabilities.  Accordingly, and in light of the lengthy intervening period, and the allegations of worsening, contemporaneous examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, while the remaining issues were before the RO, the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the February 2005 and March 2009 spine VA examinations, August 2009 VA joints examination, January 2012 VA foot examination, April 2012 and December 2013 VA spine and ankle examinations, and July 2016 VA foot examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, and for this additional reason, new VA spine, foot, and ankle examinations are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the remaining disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for his back and bilateral ankle and foot disabilities from all VAMCs).

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected back and bilateral ankle and foot disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner is further instructed to request that the Veteran provide information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares and offer flare opinions based on estimates derived from such information, including the lay statements of the Veteran and the Veteran's support system (family, friends, and coworkers).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

4.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


